Mr. Justice Hand delivered the opinion of the court: The $3000 legacy mentioned in paragraph 1, and which that paragraph provides shall be paid to the appellant as soon after the testator’s death as practicable, has been paid, and the legacy in question is the $3000 legacy which said paragraph 1 provides shall be paid “out of my residuary estate upon final distribution.” It is the contention of the appellant that said $3000 legacy was payable to her at the time of the final settlement of the estate of Dion W. McDevitt by his executors in the probate court, while the appellees contend said legacy is not payable to her until the time shall arrive when the residue of the estate shall be divided by the trustees between Emily R. and Hannah McDevitt under the provisions of paragraph 9 of the will, which time is fixed by said paragraph when Emily R. and Hannah McDevitt arrive at lawful age, which age they had not reached at the time the bill was filed. The language found in paragraph 1 of the will, standing alone, would justify the contention of appellant. When, however, that paragraph is considered in connection with paragraph 9, as it must be, we think it plain that the testator did not intend the appellant should receive the $3000 mentioned in the last clause of paragraph 1 until the time had arrived when the residue of his estate was to be divided between Emily R. and Hannah McDevitt. And from a consideration of the entire will we think the testator intended appellees, as trustees, should hold the balance of his estate remaining after the payment of his debts and the legacies provided to be paid in the paragraphs of his will other than 1 and 7, until his minor daughters, Emily R. and Hannah, should attain their majority, and that his widow, Emily Rossell McDevitt, should reside in the Wentworth, avenue home and receive for her support $60 per month, or in case she occupied another home, $85 per month, during her natural life, if she did not remarry, and when his children Emily R. and Hannah arrived at lawful age the trustees should turn over to them the balanee of the estate remaining in their hands after the legacy of $3000 which then became due the appellant under the last clause of the first paragraph of the will, and the $500 which then became due Cora R. Tubbs under the last clause of paragraph 7 of the will, had been paid, and that the portion of the estate in the hands of Emily R. and Hannah McDevitt should remain burdened with the rights of their mother to occupy the Wentworth avenue house, and to receive from the earnings of said residuary estate $60 per month, or in case she occupied a house other than the Wentworth avenue house, $85 per month. There is clearly nothing illegal in the testator making $3000 of his 'bounty to the appellant payable to her when the time should arrive for the final division of his estate between his daughters Emily R. and Hannah, or in providing that the residuum of his estate should be turned over to his daughters Emily R. and Hannah, by his trustees, upon their arriving at lawful age, subject to the rights of their mother to use the Wentworth avenue house as a home during her natural life, and to have a lien upon the residue of the estate in the hands of said Emily R. and Hannah for the amount provided by the will to be paid to her in cash for her support during her natural life, in case she did not re-marry. When the intention of the testator is plain and there is no legal objection in the way of carrying out such intention, the courts should give effect to the intention of the testator as expressed in the will. We agree with the trial and Appellate Courts that the $3000 legacy mentioned in the last clause of the first paragraph of the will, by virtue of paragraph 9 of the will was not due and payable to the appellant at the time she filed her bill and that her bill was prematurely brought, and that for that reason the demurrer was properly sustained. The judgment of the Appellate Court will be affirmed. Judgment affirmed.